Citation Nr: 0740426	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-34 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of right 
great toenail injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to 
September 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.  Hearings on this 
matter were held before a Decision Review Officer in July 
2004, the undersigned Veterans Law Judge in May 2006.  
Transcripts of both proceedings have been associated with the 
claims folder.  

In September 2006, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned has returned the case to the 
Board for appellate review.


FINDINGS OF FACT

A right great toenail disorder first manifested years after 
the veteran's service and is not related to his service.

CONCLUSION OF LAW

A chronic right great toe disorder was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated October 2003, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006)..  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A review of the service medical records reflects that the 
veteran's enlistment examination is negative for a right 
great toenail disorder.  In July 1960, the veteran began a 
course of treatment for an infection of the right great 
toenail.  In August 1960, the toenail was excised.  There are 
no additional reports of a right great toenail injury or 
disorder, and the veteran's September 1962 separation 
examination is negative for such complaints.  

The post-service medical record includes lay evidence and 
private and VA treatment records.  There was no evidence of 
treatment for foot or toenail disability until January 2004, 
when the veteran was seen at a VA outpatient clinic for 
thickened, brittle, and crumbling onychomycotic nails on both 
feet.  The veteran received diabetic foot care instructions.  
A VA examination in October 2006 revealed a thick, brittle 
distal nail plate.  Clinical testing revealed that the right 
great toenail disorder was the result of a fungal infection, 
not trauma.  The examiner noted addenda to the examination 
report that there was no association between the veteran's 
right great toenail disorder or degenerative joint disease of 
the first metatarsophalangeal joint and his in-service right 
great toenail disorder.  

On review, the preponderance of the evidence is against a 
finding of an association between the veteran's current right 
great toenail disability and his service.  While there is 
evidence of in-service treatment for a right great toenail 
infection in July and August 1960, there is no medical 
evidence of a right great toenail disorder at separation.  
The record is negative for treatment of the right great 
toenail until many years post service.  After a physical 
examination and clinical testing, the VA examiner found no 
association between the veteran's in-service toenail disorder 
and his current disability.  No evidence has been submitted 
to rebut his opinion.  Thus, service connection is not 
warranted.

The Board notes the veteran's belief that his right great toe 
disorder is causally related to active service.  However, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's right great toenail disorder is 
causally related to active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for residuals of a right 
great toenail injury is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


